In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-364 CR

____________________


LATERIK DIVENSKI CLEMONS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 90550




MEMORANDUM OPINION 
 Pursuant to a plea bargain, appellant Laterik Divenski Clemons pled no contest to
injury to a child.  The trial court found the evidence sufficient to find Clemons guilty, but
deferred further proceedings, placed Clemons on probation for five years, and assessed a fine
of $1,000.  On May19, 2006, the State filed a motion to revoke Clemons's unadjudicated
probation.  Clemons pled "true" to three violations of the conditions of his probation.  The
trial court found that Clemons violated the conditions of his probation, found Clemons guilty
of injury to a child, and assessed punishment at ten years of confinement.   	
	Clemons's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  We reviewed the appellate record, and we agree with counsel's conclusion that
no arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
							_________________________________
								  HOLLIS HORTON	
									 Justice								
Submitted on February 13, 2007
Opinion Delivered February 28, 2007							
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.